Citation Nr: 0215232	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for cold injury.


FINDING OF FACT

Residuals of cold injury to the feet are not shown by 
competent medical evidence to have a nexus or relationship to 
service.


CONCLUSION OF LAW

Residuals of cold injury to the feet was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of cold injury to the feet.  The 
veteran's October 1994 separation examination noted normal 
clinical evaluation of the feet, skin, lymphatics.

A VA orthopedic examination in May 1999 showed no complaints 
or diagnosis of cold injury to the feet.  VA outpatient 
treatment records dated January 1999 to October 2001 show 
treatment almost exclusively for an orthopedic problems 
involving the right knee with no indication of treatment or 
complaints of cold injury to the feet.

At his May 2002 VA examination, the veteran reported 
undergoing military training in Massachusetts and later was 
stationed in Germany.  The veteran felt that he suffered cold 
injury exposure in Massachusetts during his training and 
perhaps additional cold exposure while he was conducting 
field activities in Germany.  It was noted that the veteran 
noted no history of ulceration or gangrene.  Also, the 
examiner noted that the veteran could not cite any specific 
episode of cold exposure where he did not have adequate 
footwear.  In questioning him about his symptoms, the 
examiner noted that the veteran related cold sensitivity with 
increased feeling of numbness during cold weather.  He did 
not relate any history of burning or pain.  The examiner 
could not elicit any history to suggest diminished function 
due to his symptoms.  

The examination showed good circulation in both feet with 
excellent palpable pulses.  The skin of both feet looked 
essentially normal.  His nails were normal except for the 
right great toe, which showed evidence of chronic fungal 
infection.  There was no indication of ulceration or 
gangrene.  Range of motion in the feet was normal.  The 
impression was that the veteran had at most mild symptoms of 
cold injury.  The examiner opined that he was not sure that 
the symptoms the veteran related were related to cold injury 
at all, and indicated that he did not elicit a clear cut 
history of cold exposure such as might lead to chronic cold 
injury.  The examiner further noted that the veteran's 
physical examination was relatively benign other than the 
chronic fungal infection of his right great toenail.  The 
examiner opined that considering the overall clinical 
picture, he did not believe that the veteran had substantial 
cold injury.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to development that has been undertaken in this 
case, the record includes the veteran's service medical 
records VA examinations dated May 1999 and May 2002; VA 
outpatient treatment records dated January 1999 to October 
2001.  In addition, the case was remanded in March 2001 for 
further evidence to include scheduling a VA examination.  The 
veteran has been provided with several documents to include 
the rating decision, the statement of the case and 
supplemental statement of the case notifying him of the 
evidence and information necessary to substantiate his claim.  
These documents also include explanations of what information 
and evidence would be obtained by VA and what information and 
evidence he needed to provide in support of his claims.  In 
addition, the veteran was mailed a VCAA letters in February 
and May 2002 advising him of the law establishing new duties 
for the VA.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of a series of letters, 
supplemental statements of the case, and provisions of the 
VCAA advising him of the law establishing new duties for the 
VA.  This claim was remanded in February 1998 to clarify 
claimed disabilities due to exposure to Agent Orange, obtain 
pertinent medical records, and to undertake any additional 
evidentiary or medical development deemed appropriate at the 
RO level.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a). 

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for residuals of cold 
injury to the feet.  Service medical records do not show that 
a cold injury was manifested during service.  Likewise, a VA 
examination in May 1999 as well as VA outpatient treatment 
records dated January 1999 to October 2001 showed no 
complaints or diagnosis of a cold injury to the feet.  There 
is no diagnosis of cold injury to the feet until May 2002, 
many years after separation from service.  Although the May 
2002 VA examiner noted that the veteran had at most mild 
symptoms of cold injury, he did not believe that the symptoms 
the veteran related were related to cold injury at all.  
Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his mild cold injury symptoms are related to his active 
military service.

The sincerity of the veteran's belief in this claimed causal 
connection is not doubted.  However, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
cold injury symptoms.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Thus, it is found that the veteran's 
contention that his symptoms of cold injury of the feet are 
related to service cannot be accepted as competent evidence.


ORDER

Entitlement to service connection for residuals of cold 
injury to the feet is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

